Citation Nr: 1141493	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  10-16 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a disorder of the little finger, right hand.

4.  Entitlement to service connection for a left knee disorder

5.  Entitlement to service connection for flat feet.

6.  Entitlement to service connection for a stomach disorder, claimed as irritable bowel syndrome.

7.  Entitlement to service connection for blood sugar disorder.

8.  Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to November 1993. 

These matters come before the Board of Veterans' Appeals (BVA or Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

The Veteran testified before the undersigned Veterans Law Judge in July 2011.  A transcript of the hearing is of record.  The Veteran submitted medical evidence at his hearing with waiver of RO review.  Moreover, the record was held open for 30 days to allow the Veteran time to obtain additional private treatment records.  An August 2011 statement from the Veteran indicated that there were no additional private treatment records as the doctor he was trying to get information from had passed away. 

The issues of entitlement to service connection for a neck disorder, back disorder, disorder of the right hand little finger, a left knee disorder, flat feet disorder, a stomach disorder, and a blood sugar disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In a July 2011 statement, and prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for entitlement to nonservice-connected pension. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the issue of entitlement to nonservice-connected pension have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his authorized representative.  See Id. 

In a statement received by the BVA at his hearing in July 2011, the Veteran expressly indicated that he wished to withdraw his appeal regarding entitlement to nonservice-connected pension.  Testimony was not taken on this issue, and the Veteran, through his representative, acknowledged on the record that the only issues to discuss involved service-connection for his left knee, neck, back, fifth finger of the right hand, flat feet, irritable bowel syndrome and blood sugar problems.  See BVA Hearing Transcript (T.) at 2.  The Board finds that Veteran has withdrawn his appeal regarding the issue of entitlement to nonservice-connected pension, and, hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The claim for entitlement to nonservice-connected pension is dismissed without prejudice


REMAND

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Outstanding Records

VA Treatment Records- The Veteran testified at his July 2011 BVA hearing that he began receiving treatment at the VA, at a clinic in Amarillo, in early 1994 following his separation from service.  A review of the claims file shows that records from this facility have only been obtained from November 1996 to November 1999.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO should obtain and associate with the claims file all outstanding VA records from this facility.

Moreover, the Board notes that the November 2010 VA examiner indicated that she reviewed the Veteran's "DOLE CPRS" VA records.  It is unclear as to the content of the Veteran's CPRS and whether the examiner reviewed records that are not associated with the claims file.  While on Remand, the RO should print out and associate with the claims file any additional records found on "DOLE CPRS" that are not already located in the claims file.

Worker's Compensation Records-  The Veteran testified at his July 2011 BVA Hearing that he had filed a workmen's compensation claim for his knee in 2002.  See BVA Hearing T. at 19.  The Veteran should be asked to provide any and all documentation, including worker's compensation records, related to this work-related knee injury.

Service Treatment Records-  Some of the Veteran's service treatment records (STRs) have been associated with the claims file.  A note on the envelope containing his records indicates "STR's as [received] from Vet on 11-28-08."  A review of these original records reflects that there is no separation examination of record.  Attempts should be made to ensure that all available service records are associated with the claims file.

VA Examinations

Stomach Disorder Claimed as Irritable Bowel Syndrome-  Service treatment records reflect an undated treatment record which noted complaints of diarrhea for 7 days.  The Veteran was diagnosed with possible diarrhea.  A February 1993 treatment record noted complaints of diarrhea for one week.  The Veteran was given Imodium and Kapectolin but neither had helped.  He was diagnosed with an intestinal virus.  A July 1993 treatment record noted complaints of diarrhea and watery stool.  He was diagnosed with "indigestion?" 

The Veteran contends that he has suffered from bowel problems since service.  At his July 2011 BVA Hearing, he testified that he has used different medications like pepcid and nexium.  See BVA Hearing T. at 15.  He reported that he has bowel movements 2-3 times a day.  See Id. at 16. 

In determining whether a medical examination should be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  

With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Based on documentation of complaints of stomach-related problems in service and current complaints of similar symptomatology, the Board finds that a remand of the claim of service connection for a stomach disorder, claimed as irritable bowel syndrome is necessary.  38 U.S.C.A. § 5103A(d)(2); McLendon, 20 Vet. App. 79 (2006).

Flat Feet-  The Board notes a July 1993 in-service treatment record which reflects that the Veteran was treated for blisters of the sole of his right foot.  The Veteran testified that his feet were injured in service by wearing flat jungle boots, and having to carrying a lot of weight.  He indicated that he has to wear special shoes.  See BVA Hearing T. at 14.  The Veteran contends that he has suffered from a bilateral foot disorder since service.  Current records reflect reports by the Veteran that he has been prescribed orthotics by a podiatrist.  See April 23, 2002 private treatment record. 

The Board initially notes that that the Veteran's January 1990 Enlistment Examination noted a normal clinical evaluation of his feet.  It was noted that he had a normal low arch.  Pes planus was not diagnosed at that time.  The Veteran indicated that he had never had, nor did he currently have foot trouble, in a January 1990 report of medical history.  In this regard, a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. § 1111.

In assessing whether the Veteran was in sound condition upon entry into service, the treatment records have been reviewed.  As noted above, the Board has considered that the Veteran's Enlistment Examination reflected that he had a "normal arch-low."  Moreover, the clinical evaluations of his feet were normal and it was not marked that he had pes planus.  As such, and giving him the benefit of the doubt, the Board will proceed under the premise that feet problems did not preexist service. 

Based on documentation of complaints of foot problems in service and current complaints of continuing symptomatology, the Board finds that a remand of the claim of service connection for flat feet is necessary.  38 U.S.C.A. § 5103A(d)(2); McLendon, 20 Vet. App. 79 (2006).

Right Hand, Fifth Finger Disorder-  With respect to the Veteran's right hand fifth finger disorder claim, service treatment records reflect a July 1992 treatment record which noted that the Veteran had been involved in a fight in January 1992.  The treatment record indicated that the Veteran had hit a guy with his right hand and that he had never come in to be evaluated.  The Veteran complained of discomfort in the area of the 5th metacarpophalangeal joint.  He was diagnosed with status post trauma of the right hand.  An X-ray of his right hand taken at that time reflected no acute or significant osseous abnormalities in the carpals, metacarpals, or digits.  It was further noted that the visualized soft tissues were radiographically normal

The Veteran testified at his July 2011 BVA Hearing that he continued to have problems with his right finger.  He testified that his bone was curved and his grip is severely diminished.  He additionally reported pain.  See BVA Hearing T. at 10-11. 

Based on documentation of treatment for his right little finger in service and current allegations of continuity of symptomatology, the Board finds that a remand of the claim of service connection for a right hand fifth finger disorder is necessary.  38 U.S.C.A. § 5103A(d)(2); McLendon, 20 Vet. App. 79 (2006).
Left Knee Disorder-  Service treatment records reflect that the Veteran sought treatment in July 1992 for a twisted left knee.  He reported left knee pain with walking.  The Veteran was diagnosed with a left knee strain. 

The Veteran testified at his July 2011 BVA Hearing that he had injured his knee during a nighttime parachute operation training accident.  See BVA Hearing T. at 11.  The Board parenthetically notes that the Veteran's DD 214 reflects that the Veteran had a primary specialty as a cavalry scout and had both an air assault badge and parachutist badge.  The Veteran testified that after landing, he collected his equipment, his rucksack, weapon, and parachute.  See BVA Hearing T. at 11.  He testified that when he was carrying all these items it was hard to see where he was going.  He indicated that he had stepped into a rodent hole and the bottom part of his leg went medially, while the top part of his leg went laterally and he just went down on the ground.  See Id.  He testified that he has continued to have problems ever since.  See BVA Hearing T. at 13.  

The Veteran additionally testified that he had injured his knee in a work-related post-service accident, which had exacerbated the knee problem that was already there.  See BVA Hearing T. at 20. 

The Veteran underwent a November 2010 VA examination.  At that time, the VA examiner considered the Veteran's in-service complaints of twisting his left knee, and the available post-service treatment records.  She opined that there was no nexus between the left knee musculoskeletal strain in 1992 to the left knee diagnosis of chondromalacia in 2002.  She rationalized that this was based on findings of no follow up in the military or until 2002, and the fact that the Veteran had denied a prior left knee injury in a private 2002 treatment record.  However, the Board notes that the fact that the Veteran did not obtain treatment for several years following separation from service is not detrimental to a service connection claim.  Moreover, the fact that the Veteran denied a previous left knee injury in 2002 is not accurate as a July 1992 service treatment record clearly documents treatment for a twisted left knee.  

For the foregoing reasons, the Board finds that the November 2010 VA examiner's opinion is inadequate, and the RO must obtain a new opinion as to whether the Veteran's current left knee disorder is related to his in-service left knee treatment.  

The Board has considered a June 2011 statement provided by the Veteran's private treating physician which reflects that the injury the Veteran sustained in 1992 is more likely than not a direct cause for his present symptoms.  However, the Board notes that it appears the private treating physician presumed that the Veteran suffered from a patellar dislocation in service.  Available service treatment records do not note a patellar dislocation but instead note a left knee musculoskeletal strain.  On remand, the Veteran should be provided the opportunity to have Dr. Babb supplement his earlier opinion, which should include a discussion of all postservice injuries to the knee.  

Moreover, an August 2010 statement provided by another private treating practitioner noted that the Veteran's history reflects that his pain is longstanding and is related to his service as a paratrooper.  The Veteran denied any other contributing incidents.  While she provided a "positive opinion" the Board notes that the Veteran has admitted to experiencing a post-service left knee injury.  As such, the opinion is inadequate for adjudication purposes. 

Back and Neck Disorders-  Service treatment records reflect that the Veteran sought treatment for a lump on his neck in May 1992.  An August 1991 service treatment record noted back pain of 3 weeks duration.  The Veteran indicated that he had had mid upper back pain for 3 weeks, with no known trauma.  He reported that it may have occurred after a jump three weeks prior.  He was diagnosed with an upper back strain and given Motrin.  A subsequent January 1993 service treatment record noted that the Veteran had back pain and soreness in his upper back.  Physical examination reflected a back spasm of the mid upper back. 

The Veteran testified at his July 2011 BVA Hearing that as part of his service duties he probably spent nine months a year in the field training soldiers.  See BVA Hearing T. at 3.  He noted that he was a ground solider and an airborne solider so he would have to jump in with hundreds of pounds of equipment on his back.  He testified that that was when he began having pains in his back and neck.  See Id.  As noted above, the Veteran's DD 214 reflects that the Veteran had a primary specialty as a cavalry scout and had both an air assault badge and parachutist badge.  

At the above mentioned November 2010 VA examination, the Veteran's neck and back were also evaluated.  At that time, the VA examiner stated that there was no etiological connection between the superficial node noted in service to his cervical spine disability.  She rationalized that this was due to the fact that the Veteran had not had follow up care until many years later.  However, as noted above, the fact that a Veteran does not obtain treatment for a period of time following service is not automatically detrimental to their claim.  With respect to his back disorder claim she essentially noted that there was no nexus between the back pain noted in January 1993 and his current disorder.  However, the Board notes that the Veteran had additionally sought treatment for his back in August 1991.  The VA examiner also appears to have placed significant weight on the fact that the Veteran reported in a December 1996 VA treatment record that he participated in vigorous occupational and sports activities, which therefore reflected that his problems in service were acute and transitory in nature.  Based on the concerns listed above, and the fact that it does not appear the VA examiner considered the Veteran's credible assertions of pain associated with his in-service duties, the Board finds that an additional VA opinion should be undertaken to assess the Veteran's neck and back claims. 

For the foregoing reasons, the Board finds that the November 2010 VA examiner's opinion is inadequate, and the RO must obtain a new opinion as to whether the Veteran's current neck or back disorders are related to his in-service treatment and/or assertions that they are related to his tasks in service. 

The Board has considered an August 2010 statement provided by the Veteran's private treatment physician which reflects that the Veteran's mid back pain and neck pain are longstanding and related to his service where he was a paratrooper.  It is unclear what records were reviewed in preparation of this opinion.  Moreover, the Board has considered a June 2010 private opinion regarding the etiology of his neck. However, this opinion is speculative in nature.  See Stegman v. Derwinski, 3 Vet. App. 228 (1992) (held that did little more than suggest a possibility that his illnesses might have been caused by service radiation exposure was insufficient to establish service connection).

On remand, the Veteran should be provided the opportunity to have Dr. Bell-Ginest and Dr. Reiswig supplement their earlier opinions. 

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his claimed left knee, neck, back, little finger of the right hand, feet, irritable bowel syndrome and blood sugar disorders.  After the Veteran has signed the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with the claims folder.  

Regardless of whether or not the Veteran responds the AMC/RO must obtain any outstanding pertinent VA treatment records from the Amarillo VA Health Care System beginning in November 1993.  Moreover, all outstanding records referenced by the November 2010 VA examiner as "DOLE CPRS" should be associated with the claims file.  If the AMC/RO cannot obtain records identified by the Veteran or the "DOLE CPRS" records, a notation to that effect should be included in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 

In addition, the Veteran is asked to provide any and all documentation, including worker's compensation records, pertaining to his work-related knee injury in 2002.  In particular, the Veteran should provide, or authorize VA to obtain, any such pertinent private records, which are not already of record. If these records cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

2.  The RO should contact the appropriate service department and/or records custodian(s), with a request for copies of any outstanding service treatment records.  

If, after making as many attempts as are necessary to obtain any pertinent records, it is determined that additional service records do not exist or that further efforts to obtain those records would be futile, the AMC/RO should issue a Formal Finding on the Unavailability of Records Memorandum consistent with 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence.

3.  The Veteran should be advised that the June 2011 opinion that he submitted from Dr. Babb indicating his current left knee disorder is related to service is deficient because the doctor incorrectly indicates that the Veteran suffered from a patellar dislocation in service, moreover, it is unclear what service treatment records or post-service treatment records he reviewed.  He should be told that he may submit an addendum opinion from Dr. Babb.  

4.  The Veteran should be advised that the August 2010 opinion he submitted by Dr. Bell-Ginest indicating that his current back and neck disorders are related to service is deficient because the doctor did not indicate what records she reviewed and did not provide a detailed rationale for the opinion.  Moreover, the June 2010 statement he submitted from Dr. Reiswig, pertaining to his neck disorder claim, is deficient because it is speculative in nature.  He should be told that he may submit addendum opinions from Dr. Bell-Ginest and/or Dr. Reiswig.   

5.  Following the development set forth in Remand paragraphs 1-2, schedule the Veteran for an examination to determine the nature and etiology of his stomach disorder, claimed as irritable bowel syndrome.  Any necessary testing should be conducted.  The claims file must be reviewed in conjunction with such examination, and the examiner must indicate that such review occurred.  

The examiner is asked to first indicate whether or not the Veteran has a current diagnosis of a stomach disorder, to include irritable bowel syndrome.

Thereafter, the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current stomach disorder, to include irritable bowel syndrome, or one which the Veteran has experienced during the course of his appeal, had its onset during the Veteran's active service or is otherwise causally related to his service.  

The examiner should discuss the various service treatment records documenting treatment for stomach related issues, and the Veteran's assertions that he has suffered from a stomach disorder since service. 

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made. 

6. Following the development set forth in Remand paragraphs 1-2, schedule the Veteran for an examination to determine the nature and etiology of his flat feet disorder.  Any necessary testing should be conducted.  The claims file must be reviewed in conjunction with such examination, and the examiner must indicate that such review occurred.  

The examiner is asked to first indicate whether or not the Veteran has a current diagnosis of flat feet.

Thereafter, the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current flat feet disorder, or one which the Veteran has experienced during the course of his appeal, had its onset during the Veteran's active service or is otherwise causally related to his service.  For purposes of this opinion, the examiner is to presume that the Veteran's flat feet did not preexist service. 

The examiner should discuss the July 1993 service treatment record, and the allegations by the Veteran that he wore unsupportive shoes in service and had to carry a lot of weight which affected his feet.  The Board notes that for purposes of this opinion it should be presumed that the Veteran was required to carry a lot of heavy equipment as part of his military duties. 

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made. 

7.  Following the development set forth in Remand paragraphs 1-2, schedule the Veteran for an examination to determine the nature and etiology of his right hand fifth finger disorder.  Any necessary testing should be conducted.  The claims file must be reviewed in conjunction with such examination, and the examiner must indicate that such review occurred.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current right hand fifth finger disorder, or one which the Veteran has experienced during the course of his appeal, had its onset during the Veteran's active service or is otherwise causally related to his service.  

The examiner should discuss the July 1992 service treatment records, and the Veteran's assertion's that he continues to suffer from residuals of his in-service injury.  The examiner is additionally asked to address a July 2007 private treatment record which notes a past surgical history of right hand repair at the age of 23.

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made. 

8.  Following the development set forth in Remand paragraphs 1-3, a VA examiner, other than the November 2010 VA examiner, is asked to review the claims file, and provide opinions as to the following:

Provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current left knee disorder had its onset during the Veteran's active service or is otherwise causally related to his service.  

The examiner should discuss the service treatment record documenting treatment for his left knee and the Veteran's assertions that he has suffered from a left knee disorder since service.  Moreover, the examiner is asked to consider the Veteran's post-service left knee accident.  The VA examiner should additionally address the June 2011 and August 2010 private opinions, and any additional private opinions procured through this Remand. 

If VA examiner determines that the question above cannot be answered without a VA examination, an additional VA examination should be scheduled.  

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  The claims file must be reviewed in conjunction with such examination, and the examiner must indicate that such review occurred.  

9.  Following the development set forth in Remand paragraphs 1-4, a VA examiner, other than the November 2010 VA examiner, is asked to review the claims file, and provide opinions as to the following:

a. Provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current back disorder had its onset during the Veteran's active service or is otherwise causally related to his service.  

The examiner should discuss the service treatment records documenting treatment for his back and the Veteran's assertions that he has suffered from a back disorder since service.  For purposes of this opinion, the VA examiner should presume that the Veteran suffered from back pain in service due to jumping out of airplanes and carrying hundreds of pounds of equipment.  The VA examiner should additionally address the August 2010 private opinion, and any additional private opinions procured through this Remand. 

b. Provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current neck disorder had its onset during the Veteran's active service or is otherwise causally related to his service.  

The examiner should discuss the service treatment record documenting treatment for his neck and the Veteran's assertions that he has suffered from a neck disorder since service.  For purposes of this opinion, the VA examiner should presume that the Veteran suffered from neck pain in service due to jumping out of airplanes and carrying hundreds of pounds of equipment.  The VA examiner should additionally address the August 2010 and June 2010 private opinions, and any additional private opinions procured through this Remand. 

If VA examiner determines that the questions above cannot be answered without a VA examination, an additional VA examination should be scheduled.  

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  The claims file must be reviewed in conjunction with such examination, and the examiner must indicate that such review occurred.  

10.  If records are associated with the claims file showing that the Veteran has a blood sugar disorder, a determination should be made as to whether a VA examination, to include an etiology opinion, is needed.

11.  Upon completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


